OPINION — AG — ** RIGHT OF WAY — SEISMOGRAPHING EXPLORATION ** (1) SEISMOGRAPHING OF A SPECIFIC AREA FOR THE PURPOSE OF LOOKING FOR DESIRABLE OIL AND GAS LEASING SITES CONSTITUTES " EXPLORATION FOR OIL AND GAS. " (DEFINITION) (2) ANY UNAUTHORIZED PHYSICAL ENTRY UPON THE LAND BY PERSONS CONDUCTING SEISMOGRAPHING OPERATIONS WOULD CONSTITUTE A TRESPASS AS TO THE SURFACE OWNER. (3) WHETHER AN UNAUTHORIZED SEISMOGRAPHING OPERATION VIOLATES THE RIGHT OF MINERAL LESSEE DEPENDS, INTER ALIA, UPON WHETHER THE MINERAL LEASEE HAS ACQUIRED UNDER HIS LEASE, THE EXCLUSIVE RIGHT TO PROSPECT AND EXPLORE FOR OIL AND GAS. THEREFORE, WHETHER THE MINERAL LESSEE'S RIGHTS ARE VIOLATED BY SUCH AN OPERATION IS A QUESTION OF FACT. (4) A BOARD OF COUNTY COMMISSIONERS HAS 'NO' AUTHORITY TO AUTHORIZE SEISMOGRAPHING OPERATIONS TO BE CARRIED OUT ON OR FROM THE RIGHT OF WAY OF SECTION LINE ROADS. (5) THE IDENTITY OF THE PROPER RECIPIENT OF PAYMENTS OF SURFACE DAMAGES ARISING FROM SEISMOGRAPHING OPERATIONS PRESENTS A QUESTION OF FACT. (COUNTIES, ROADS AND HIGHWAYS, OIL AND GAS, TRESPASS, MINES AND MINERALS, AUTHORITY OF COUNTY, IMPLIED RIGHT, PROPERTY) CITE: 21 O.S. 1754 [21-1754], 69 O.S. 601 [69-601], OPINION NO. 82-001 (FLOYD W. TAYLOR)